Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDING JUNE 30, 2011 TABLE OF CONTENTS 1 Introduction 2 2 Core Business and Strategy 2 3 Highlights of Q2 2011 2 Financial 2 Operational 3 Business Development 3 4 Q2 Operating Performance 3 5 Q2 Financial Results 8 6 2011 Operating Outlook 11 7 Liquidity and Capital Resources 11 8 Investments and Investment Income 12 9 Financial Instruments 12 10 Contractual Commitments & Contingencies 13 11 General and Administrative Expenses 14 12 Exploration and Project Development 14 13 Alternative Performance Measures 14 14 Risks and Uncertainties 15 15 Critical Accounting Policies and Estimates 16 16 International Financial Reporting Standards (IFRS) 18 17 Controls and Procedures 20 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations: Second Quarter 2011 August 10, 2011 1. Introduction The Management's Discussion and Analysis (“MD&A”) focuses on significant factors that affected the performance of Pan American Silver Corp. and its subsidiaries (“Pan American” or the “Company”) and such factors that may affect future performance.The MD&A for the second quarter ended June 30, 2011 (“Q2 2011”), and 2010 (“Q2 2010”), should be read in conjunction with the unaudited consolidated financial statements for the three and six months ended June30, 2011 and 2010 and the related notes contained therein, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”).In addition, the following should be read in conjunction with the Consolidated Financial Statements of the Company for the year ended December 31, 2010, the related MD&A, and Pan American’s Annual Information Form (available on SEDAR at www.sedar.com) and Form 40F. All figures are in United States dollars unless otherwise noted. Some of the statements in this MD&A are forward-looking statements that are subject to risk factors set out in the cautionary note contained herein. 2. Core Business and Strategy Pan American was founded in 1994 with the mission of being the world’s largest and lowest cost primary silver mining company, and to achieve this by increasing its low cost silver production and silver reserves, thereby providing investors with the best investment vehicle to gain real exposure to silver prices in a socially and environmentally responsible manner.To achieve this objective, the Company engages in silver mining and related activities, including exploration, mine development, extraction, processing, refining and reclamation. The Company owns and operates seven silver mines and a stockpile operation located in Peru, Mexico, Argentina and Bolivia and is the second-largest primary silver producer in the world.Pan American has grown its silver production for 15 consecutive years and today employs approximately 7,400 people. 3. Highlights of Q2 2011 3.1.Financial · Record earnings of $113.5 million, compared to a loss of $5.6 million in Q2 2010. · Adjusted earnings for Q2 2011 of $76.9 million after adjusting for gains on derivatives compared to $5.2 million for Q2 2010. · Adjusted basic earnings per share of $0.71 compared to $0.05 for the corresponding period in 2010. · Revenue increased by 54% to $231.9 million in Q2 2011 from Q2 2010, due to higher realized metal prices, notwithstanding the significant reduction in quantities of metal sold. · Precious metals accounted for 87% of the sales during the quarter, up from 81% a year ago. · Mine operating earnings increased to $118.6 million in Q2 2011, 127% higher than the mine operating earnings in the comparable period of 2010. 2 · Record cash flow from operations, before working capital changes, of $119.4 million, a 123% increase from the $53.5 million in the comparable quarter last year. · Pan American paid a cash dividend of $0.025 per common share to its shareholders of record as of the close of business on May 31, 2011 and declared the next quarterly dividend of the same amount on August 10, 2011.These dividends are designated to be eligible dividends for the purposes of the Income Tax Act (Canada). · Working capital strengthened to $578.2 million by the end of Q2 2011, an increase of $85.4 million from March 31, 2011. 3.2.Operational · Silver production was 5.6 million ounces, an increase of 5% as compared to Q1 2011. · Gold production was 21,900 ounces, an increase of 17% as compared to Q1 2011. · Cash costs increased to $9.19 per ounce, 16% higher than the cash costs in Q1 2011. 3.3.Business Development · On May 18, 2011, a subsidiary of the Company entered into a definitive agreement with Treasury Metals Inc. pursuant to which it will sell its interest in the Pico Machay early stage development project located in Peru to Treasury Metals Inc. The Company will receive a combination of cash (CAD $21 million) and 11.5 million common shares of Treasury Metals Inc. as consideration for the sale of the project. Treasury Metals Inc. has the option to satisfy up to US$10.5 million of the cash portion of the purchase price through the issuance of a secured promissory note. The transaction is subject to stock exchange approval and completion of an equity financing by Treasury Metals Inc., with completion of the transaction anticipated during the third quarter of 2011. 4. Q2 Operating Performance Metal Production The following table reflects the consolidated metal production achieved in each period under review. Three months ended Six months ended June 30 June 30 Silver – ounces Gold– ounces Zinc – tonnes Lead – tonnes Copper– tonnes Pan American produced 5.6 million ounces of silver in Q2 2011, which was lower than the 6.9 million ounces produced in Q2 2010.The main factors behind the decrease over the comparable period of 2010 were lower silver grades at Alamo Dorado, which resulted in 1.0 million ounces less silver production and lower throughput tonnage, silver grades and recoveries at Morococha, which combined to reduce silver production by 0.2 million ounces. At the other operations, increases in silver production at La Colorada due to higher throughput rates and San Vicente due to increased silver grades were mostly offset by decreases in silver production at Huaron and Quiruvilca due to lower throughput and lower silver grades; and at Manantial Espejo where lower silver grades were processed. Production of gold increased by 4% over the comparable period of 2010 due mainly to increased grades at Manantial Espejo.By-product zinc, lead and copper production suffered during the quarter due mainly to lower throughput tonnages at the Peruvian operations, leading to declines of 21%, 5% and 26%, respectively, over the comparable period of 2010. 3 Cash Costs per Ounce(1) of Silver Consolidated cash costs per ounce of silver in Q2 2011 and in the first half of 2011(“H1 2011”) were $9.19 and $8.53 per ounce, respectively, compared to $5.64 and $5.07 per ounce for the corresponding periods of 2010.Cash costs were negatively impacted by lower quantities of by-product metals produced and cost escalation offset by higher metal prices received on the Company’s sales of by-product metals. Operations Review Three months ended June 30, Six months ended June 30, Huaron Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade - percent % Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ In Q2 2011, Huaron produced 0.7 million ounces of silver, 8% lower than Q2 2010.The main reason for the decrease in production was 16% lower throughput rates, which was partially offset by an 8% increase in silver grades and a 0.4% increase in recoveries. Throughput at Huaron continued to be negatively impacted primarily by the shutdown of the Alianza zone due to lower than expected grades encountered. Cash costs per ounce in Q2 2011 were $14.47, up from $13.61 a year earlier.The higher cash costs were primarily due to the negative effect of fixed costs on lower tonnage and production of silver and the additional cost related to mine development, which collectively resulted in a 28% increase in unit operating costs per tonne for Q2 2011 compared to Q2 2010.Offsetting these factors were higher by-product metal prices, which resulted in an increase in by-product credits. Capital expenditures during Q2 2011 of $3.0 million at the Huaron mine comprised mainly of development expenses, mine equipment purchases, major equipment rebuilds, and spending to complete the mine deepening projects. 4 Three months ended Six months ended June 30, June 30, Morococha Mine* Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tones Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ * Production and cost figures are for Pan American’s 92.2% share only. The Morococha mine produced 0.4 million ounces of silver during Q2 2011, a significant decline from the 0.7 million ounces produced in the comparable period last year.Quarterly silver production was lower than the comparable period in 2010 primarily as a result of a 20% decline in throughput rates, combined with a 20% decrease in silver grades and a 2% drop in silver recoveries.The throughput and grade challenges at Morococha were a result of a decision to temporarily stop mining a few of our higher grade areas in the Yacumina and Morro Solar areas that were experiencing erratic grades to allow for additional reserve definition studies and enable optimization of the mine design to maximize the resource extraction and profitability from these areas.We are confident these decisions will result in overall enhanced performance once the mineralization in these areas are better understood and brought back into production late this year and into 2012. Total cash costs per ounce for Q2 2011 were $16.98, significantly higher than the $4.83 per ounce for the same quarter of 2010.The increase in cash costs was mainly due to lower by-product credits resulting from reduced zinc, lead and gold production combined with the negative effect of fixed costs on lower tonnage and production of silver and the additional costs related to unexpected mine development, as described in the paragraph above. Unit operating costs per tonne at Morococha increased by 58% for Q2 2011 compared to Q2 2010. Capital expenditures during Q2 2011 totalled $0.6 million at the Morococha mine.The capital spending was primarily on equipment repairs and replacements and development drilling.In addition, $7.6 million was invested on the Morococha relocation project during Q2 2011 as facility relocations continued in order to make way for Chinalco’s Toromocho Project development. Three months ended Six months ended June 30, June 30, Quiruvilca Mine Tonnes milled Average silver grade – grams per tonne Average zinc grade – percent % Average silver recovery - percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ 5 Silver production at the Quiruvilca mine in Q2 2011 was 0.2 million ounces, 29% lower than the same quarter last year.This decrease in silver production was attributable to 11% lower throughput rates, a 17% decline in grades and a 5% drop in recoveries. Cash costs for Q2 2011 were $19.77 per ounce, 147% higher than $8.01 per ounce a year ago. The higher cash costs were due to lower by-product credits resulting from reduced by-product metal production coupled with a 31% increase in unit costs per tonne for Q2 2011 compared to Q2 2010.The increased unit cost per tonne was primarily a result of the negative effect of fixed costs on lower tonnage and production of silver. Three months ended Six months ended June 30, June 30, Alamo Dorado Mine Tonnes milled Average silver grade – grams per tonne Average gold grade – grams per tonne Average silver recovery – percent % Silver – ounces Gold – ounces Copper - tonnes 20 36 43 41 Cash cost per ounce (1) $ Total cost per ounce (1) $ Alamo Dorado produced ahead of expectations in Q2 2011 and was again the Company’s largest silver producer, with silver production of 1.4 million ounces.Silver production decreased from Q2 2010, which was a record quarter for silver production at Alamo Dorado due to the processing of the higher grade portions of the Phase 1 pit and the associated higher silver recoveries.Throughput rates increased by 23% in Q2 2011 compared to Q2 2010, however silver grades and recoveries were 48% and 9% lower, respectively. Cash costs for Q2 2011 were $4.17 per ounce, higher than $2.36 a year earlier, due to the negative impact on cash costs per ounce of lower grades and recoveries, partially offset by higher by-product credits resulting from increased gold prices in Q2 2011 compared to Q2 2010. Capital expenditures at Alamo Dorado during Q2 2011 totalled $1.4 million, primarily on open-pit equipment replacement and the phase III drill program. Three months ended Six months ended June 30, June 30, La Colorada Mine Tonnes milled Average silver grade – grams per tonne Average silver recovery – percent % Silver – ounces Gold – ounces Zinc – tonnes Lead – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ Silver production at the La Colorada mine in Q2 2011 was 1.1 million ounces, 13% higher than the same quarter last year.Silver production increased due to 17% higher throughput rates supported by improved silver recoveries as a result of benefits from previous investments in mine development, mine equipment purchases, ventilation and dewatering which are enabling higher productivities and efficiencies. As expected, silver grades declined slightly in Q2 2011 compared to a year ago. 6 Cash costs decreased by 21% to $7.16 per ounce, which exceeded management’s forecast.The lower cash costs were primarily due to the positive implications of increased throughput and production combined with significantly higher by product credits as a result of higher by-product prices and increased base metal production.Overall unit operating costs per tonne decreased by 6% for Q2 2011 compared to Q2 2010. Capital expenditures at La Colorada during Q2 2011 totalled $2.2 million.The capital was primarily spent on work on a mine backfill plant, new tailings dam preparation, mine development and development drilling. Three months ended Six months ended June 30, June 30, Manantial Espejo Mine Tonnes milled Average silver grade – grams per tonne Average gold grade – grams per tonne Average silver recovery – percent % Average gold recovery – percent % Silver – ounces Gold - ounces Cash cost per ounce (1) $ ) Total cost per ounce (1) $ Silver production at the Manantial Espejo mine in Q2 2011 was 1.0 million ounces, very similar to the production of the same quarter last year.Although there was a modest rise in throughput rates, these were offset by decreased silver grades and recoveries as the operation continued to normalize towards the average reserve grades of the deposit.Gold production increased by 10% in Q2 2011 on the back of higher throughput, gold grades and recoveries. Cash costs per ounce increased from $3.07 in Q2 2010 to $6.80 in Q2 2011.The main driver for the increase in cash costs was higher unit operating costs, which increased by 46% on a per tonne basis, partially offset by higher by-product gold credits. Capital expenditures at Manantial Espejo during Q2 2011 totalled $5.0 million and consisted mainly of open pit mining equipment in support of an accelerated mining plan, development drilling and work on a tailings dam raise. Three months ended Six months ended June 30, June 30, San Vicente Mine* Tonnes milled Average silver grade – grams per tonne Average zinc grade % Average silver recovery % Silver – ounces Zinc – tonnes Copper – tonnes Cash cost per ounce (1) $ Total cost per ounce (1) $ * Production and interest figures for Pan American’s 95% share only. 7 Silver production at the San Vicente mine in Q2 2011 was 0.9 million ounces, 7% higher than production of the same quarter last year.The increase achieved in silver production was a result of processing ore containing higher silver grades. Cash costs at San Vicente were $12.85 per ounce, which was a 63% increase over the comparable quarter last year.The higher cash costs resulted from increases in unit operating costs per tonne, which climbed 23% in Q2 2011 compared to Q2 2010. In addition, royalty costs, which are a function of cash flow generated, more than doubled from a year ago while deteriorations in the terms for copper concentrates resulted in smelter charges increasing by some 123% over the same period. Capital expenditures at San Vicente during Q2 2010 totalled $0.5 million.This consisted mainly of spending on community infrastructure and water treatment facility upgrades and the construction of a new fuel station. The Company reports the non-GAAP cash cost per ounce of payable silver as an alternative performance measure in order to manage and evaluate operating performance at each of the Company’s mines.This alternative performance measure does not have a standardized meaning nor consistent basis of calculation under IFRS. For a better understanding of these measures, please refer to the detailed reconciliation of this measure to our cost of sales, as shown in our unaudited Consolidated Statement of Operations for the period, which can be found in Section 13: Alternative Performance Measures of this MD&A. 5. Q2 Financial Results For the three months and six months ended June 30, 2011, the Company’s net income and cash flow from operations increased dramatically from the comparable periods of 2010. The improved results were primarily due to significantly higher realized metal prices, partially offset by lower quantities of metals sold. The table below sets out selected quarterly results for the past ten quarters, which are stated in thousands of US dollars, except for the per share amounts. Year Quarter (unaudited) Revenue Mine operating earnings(1) Earnings (loss) for the period Adjusted earnings for the period(3) Basic earnings (loss) per share Diluted earnings (loss) per share Cash flow from (used in) operations June 30 $ March 31 $ Dec. 31 $ Sept.30 $ June 30 $ March 31 $ Dec. 31 $ $ $ N/A $ $ $ Sept.30 $ $ $ N/A $ $ $ June 30 $ $ $ N/A $ $ $ March 31 $ $ $ N/A $ $ $ Mine operating earnings are equal to sales less cost of sales and depreciation and amortization, which is considered to be substantially the same as gross margin. Information for 2009 is presented in accordance with Canadian GAAP and was not required to be restated to IFRS.As such, adjusted earnings are not applicable to these figures. Adjusted earnings for the period is an alternative performance measure. Please refer to Section 13, Alternative Performance Measures, of this MD&A for a calculation of adjusted earnings for the period. The following table reflects the metal prices that the Company realized and the quantities of metal sold during each respective period. As seen below, there was an increase in the realized metal prices but a decrease in quantities sold of all metals in the 2011 period compared to the respective period in 2010, other than lead. 8 Realized Metal Prices Quantities of Metal Sold Realized Metal Prices Quantities of Metal Sold Three months ended June 30, Six months ended June 30, Silver – in ounces $ Gold – in ounces $ Zinc – in tonnes $ Lead – in tonnes $ Copper – in tonnes $ Metal price per ounce. Metal price stated as cash settlement per tonne Earnings for Q2 2011 were $113.5 million, compared to a loss of $5.6 million for Q2 2010.Adjusting for the benefit of a $36.5 million gain on derivatives, adjusted earnings were $76.9 million for Q2 2011 compared to $5.2 million in Q2 2010 (please refer to Section 13, “Alternative Performance Measures”, of this MD&A for description of Adjusted earnings).Adjusted basic earnings per share for Q2 2011 were $0.71 compared to $0.05 for the corresponding period in 2010. Adjusted earnings benefited from significant increases in the realized metal prices received, partially offset by declines in overall quantities of metal sold, as reflected in the tables above. When compared to Q2 2010, the quantities of silver, gold, zinc, and copper sold declined by 13%, 21%, 17% and 26%, respectively due to lower production levels and timing of concentrate shipments.Quantities of lead sold increased by 18% in Q2 2011 compared to the same period in 2010. Adjusted earnings in Q2 2010 included a doubtful accounts provision of $3.3 million related to an amount owed to the Company by Doe Run Peru and a foreign exchange loss of $3.1 million. All other costs remained relatively stable in comparison to the same period last year. Earnings for H1 2011 were $206.2 million, compared to earnings of $20.6 million for H1 2010, while adjusted earnings were $142.1 million for H1 2011 compared to $22.2 million in H1 2010. Significant increases in revenues arising from higher realized metal prices received, partially offset by declines in overall quantities of metal sold, as reflected in the tables above, were the main explanation for the increase in earnings. Revenue for Q2 2011 was $231.9 million, an $81.3 million or 54% increase from revenue in the comparable period in 2010.The increase was driven by higher metal prices realized, partially offset by lower quantities of metals sold, as detailed above. Revenue for the six-month period ended June 30, 2011of $422.3 million were 47% higher than the sales for H1 2010, due to an increase in the realized metal prices received, partially offset by declines in overall quantities of metal sold, as reflected in the tables above. Mine operating earnings increased to $118.6 million in Q2 2011, an increase of 127% from the $52.3 million generated in Q2 2010 (please refer to Section 13, “Alternative Performance Measures”, of this MD&A for description of mine operating earnings).This increase resulted from higher sales partially offset by a 15% increase in cost of sales due to general cost escalation partially offset by lower quantities of metal sold. Mine operating earnings in H1 2011 totalled $214.6 million, an increase of over 138% from the $90.0 million in H1 2010.This increase was a result of higher revenues outweighing higher cost of sales, which were lowered by a change in inventory. Income taxes for Q2 2011 were $31.1 million, which was a $2.4 million increase from the $28.7 million in income tax expense incurred in Q2 2010. This increase was primarily a consequence of increased taxable earnings generated at our operations offset in part by the effects of foreign exchange and adjustments to deferred tax assets of approximately $1.7 million, as shown in the table below.The provision for income taxes in H1 2011 relative to H1 2010 increased as a result of the same factors. 9 Three months ended June 30, Six months ended June 30, Current income taxes Deferred income taxes ) ) Provision for income taxes $ $ Income tax expense differs from the amount that would result from applying the Canadian federal and provincial income tax rates to earnings before income taxes.These differences result from the items reflected in the following table, which result in effective tax rates that vary considerably from the comparable periods. The main factors which have affected the effective tax rates Q2 2011 and H1 2011 and the comparable periods of 2010 were the unrealized gains and losses on the Company’s warrant position, foreign exchange gains and losses and additional taxes in the form of mining and withholding taxes. The Company expects that these and other factors will continue to cause volatility in effective tax rates in the future. Three months ended June 30, Six months ended June 30, Income before taxes Statutory tax rate % Income tax expensebased on above rates $ $ Increase (decrease) due to: Non-deductible expenses 11 Adjustments to estimated deductible expenses - ) Change in valuation allowance on corporate income and expenditures ) ) Unrealized (gain) loss on derivatives ) ) Foreign tax rate differences Effect of other taxes paid Valuation allowance on exploration expenses Foreign exchange (gain) loss ) ) Other ) $ $ Effective tax rate % Cash flow from operations, before working capital changes, generated $119.4 million in Q2 2011, a 123% increase from the $53.6 million generated a year ago.The increase in cash flow from operations resulted mainly from higher realized prices.Changes in working capital used $15.3 million compared with $8.3 million in Q2 2010. In Q2 2011, increases in working capital were reflected in higher inventories of $11.5 million and a $10.3 million increase in accounts receivables, partially offset by a $9.5 million increase in accounts payable.Inventory levels increased as a result of the timing of shipment of the concentrate and doré inventory, while the increase in accounts receivable largely reflects the increased sales in Q2 2011. The increase in accounts payable was primarily related to timing of payroll and benefit payments.In Q2 2010, net non-cash working capital movements were modest as increases in accounts receivable of $10.9 million and increases in inventories of $5.1 million were offset by increases in accounts payable and accrued liabilities of $8.4 million and increases in taxes payable of $7.4 million, respectively. Cash flow from operations, before non-cash working capital changes, was $201.9 million in H1 2011 compared to $98.4 million for the same period last year.This increase resulted primarily from higher metal prices received on sales.Changes in non-cash working capital used $38.3 million in H1 2011 and $4.4 million in H1 2010. 10 6. 2011 Operating Outlook Consolidated silver production for the six months ended June 30, 2011 was 11.0 million ounces and was approximately 5% below management’s forecast. Cash costs in the first half of 2011 increased to $8.53 per ounce, up from $5.07 per ounce recorded in the first half of 2010 and above management’s forecast of $7.00 to $7.50 per ounce for the full year. Based on the Company’s production in the first half of 2011 and our outlook for the balance of the year, management continues to expect to meet the 2011 silver production guidance of 23 to 24 million ounces, however consolidated cash costs are expected to increase to within the range of $8.25 to $8.75 per ounce, up from management’s previous forecast of $7.00 to $7.50 per ounce of silver, net of by-product credits.The increase in cash cost guidance is primarily on account of the expected effect of higher silver prices on royalties at Manantial Espejo and San Vicente, higher treatment and refining charges at San Vicente, higher diesel fuel prices at Manantial Espejo,and higheremployment costsin Argentina, Peru, and Bolivia. These forecasts are based on the assumption that metal prices that prevailed during Q2 2011 will persist for the balance of the year. The Company’s production of gold was approximately 9% above expectations in the six months ended June 30, 2010 as a result of higher grades and throughput rates at Alamo Dorado, while base metal production was below expectations by 23%, 9% and 15% for zinc, lead and copper, respectively, primarily due to lower throughput rates and grades experienced at our Peruvian operations.Hence the Company is adjusting our guidance for 2011 by-product production as follows: · Increase 2011 gold production guidance to between 80,000 and 85,000 ounces, up from 75,150 to 77,850 ounces · Reduce 2011 zinc production guidance to between 37,000 and 40,000 tonnes, down from 43,400 to 47,500 tonnes Management is revising its 2011 forecast for capital expenditures from a group total of $121.2 million to $145 million.The upward change is primarily reflective of (i) $17.0 million of processing equipment which has been acquired in anticipation of requirements at the Navidad project, all of which could be sold in the current market on favourable terms in the event that the Company were not to proceed with Navidad (ii) $5.4 million for the preparation of a feasibility study for the La Preciosa project (iii) $5.4 million for the phase 3 evaluation and development capital and additional leach tank capacity to improve recoveries at Alamo Dorado and (iv) $3.2 million in tailing dam cost overruns and camp upgrades at Manantial Espejo. These increases in capital expenditures planned for 2011 are expected to be partially offset by lower capital expenditures at the Morococha relocation project due primarily to timing of commitments. Please refer to page 27 of the Company’s Annual MD&A for the year ended December 31, 2010 for details on capital spending requirements by mine site and project. The revised production, cash cost and capital expenditure guidance above updates the previous guidance as set out in the Company’s Annual MD&A for the year ended December 31, 2010, filed with the Canadian and United States securities regulatory authorities. 7. Liquidity and Capital Resources At June 30, 2011, cash plus short-term investments were $461.0 million, a $63.8 million increase from March 31, 2011.This increase arose mainly as a result of $104.1 million in cash generated from our operations offset by $45.1 million used in capital expenditures as described below. Cash flow from operations, before non-cash working capital changes, generated $119.4 million in Q2 2011, a 123% increase from the $53.5 million generated a year ago, as described in section 5 above. Investing activities in Q2 2011 used $78.3 million and consisted primarily of investments in mineral property, plant and equipment of $45.1 million, purchases of short-term investments of $27.1 million, and refundable VAT (payments expected after twelve months), which consumed $6.9 million.Expenditures on mineral property, plant and equipment during the quarter included mainly (i) $17.0 million on used processing equipment earmarked for deployment at the Company’s Navidad development project (ii) $4.8 million in feasibility study expenditures at Navidad (iii) $7.9 million at Morococha primarily on the relocation project; and (iv) $5.0 million at Manantial Espejo primarily to fund a tailing dam raise and for expenditures necessary to support an accelerated mining plan. 11 Financing activities in Q2 2011 generated $7.4 million which consisted primarily of $5.5 million in advances for construction and equipment leases for the Morococha relocation project, a net $2.5 million received from minority shareholders and other partners and $2.2 million in proceeds received from the exercising of warrants and options, partially offset by $2.7 million in dividend payments to our shareholders. Working capital at June 30, 2011 was $578.2 million, an increase of $85.4 million from March 31, 2011.The increase in working capital resulted primarily from a $63.8 million increase in cash and short term investments (as described above), an $11.9 million increase in inventories and a $9.5 million increase in accounts receivable, offset by an increases in accounts payable and current income tax liabilities of $13.2 million and $19.6 million, respectively.Inventory levels increased as a result of the timing of shipment of the concentrate and doré inventory, while the increase in accounts receivable in Q2 2011 was mainly reflective of the higher sales in the current quarter. Shareholder’s equity at June 30, 2011 was $1,546.0 million, an increase of $113.8 million from $1,432.3 million at March 31, 2011, primarily as a result of the $113.5 million in net income generated during the quarter.As at June 30, 2011, the Company had approximately 107.9 million common shares outstanding for a share capital of $1,281.1 million. The Company’s financial position at June 30, 2011, the undrawn $150 million credit facility, and the operating cash flows that are expected over the next twelve months, lead management to believe that the Company’s liquid assets are sufficient to fund currently planned capital expenditures and to discharge liabilities as they come due.In addition, the Company is positioned to take advantage of strategic opportunities as they become available. 8. Investments and Investment Income At June 30, 2011, cash plus short-term investments were $461.0 million, a $63.8 million increase from March 31, 2011, as described in the “Liquidity and Capital Resources” section above. Pan American’s investment objectives for its cash balances are to preserve capital, to provide liquidity and to maximize return. The Company’s strategy to achieve these objectives is to invest excess cash balances in a portfolio of primarily fixed income instruments. Investment income for Q2 2011 totalled $0.6 million and consisted of interest income and net gains from the sales of the securities within the Company’s short-term investment portfolio. 9. Financial Instruments From time to time, Pan American mitigates the price risk associated with its base metal production by committing some of its forecasted production under forward sales or option contracts.During February and March 2011, the Company entered into zinc option contracts for 8,775 tonnes, which have the effect of ensuring a price between $2,083 and $3,067 per tonne on that quantity of zinc, settling monthly during 2011. For the same period, the Company also entered into lead option contracts for 3,375 tonnes, which have the effect of ensuring a price between $2,083 and $3,300 per tonne on that quantity of lead, settling monthly during 2011.The company recorded a mark-to-market valuation loss of $0.1 million in Q2 2011 in relation to these contracts. 12 The carrying value of cash and share purchase warrants is at fair value, while accounts receivable, accounts payable and accrued liabilities approximate their fair value due to the relatively short periods to maturity of these financial instruments.Under IFRS, our share purchase warrants are classified and accounted for as financial liabilities and, as such, are measured at their fair values with changes in fair values reported in the income statement as gain/loss on derivatives.The changes in the valuation of these share purchase warrants create a permanent difference for tax purposes and may result in significant volatility of our effective tax rate. Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument.These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision.Changes in assumptions could significantly affect the estimates. The Company maintains trading facilities with several banks and bullion dealers for the purposes of transacting the Company’s trading activities.None of these facilities are subject to margin arrangements.The Company’s trading activities can expose us to the credit risk of our counterparties to the extent that our trading positions have a positive mark-to-market value. Management constantly monitors and assesses the credit risk resulting from its concentrate sales, refining arrangements and commodity contracts.Furthermore, management carefully considers credit risk when allocating prospective sales and refining business to counterparties.In making allocation decisions, management attempts to avoid unacceptable concentration of credit risk to any single counterparty. The Company does not have any off-balance sheet arrangements or commitments that are expected to have a current or future effect on its financial condition or results of operations, other than those disclosed in this MD&A and the consolidated financial statements and the related notes. Contractual Commitments & Contingencies The Company had the following contractual obligations at June 30, 2011. Payments due by period Total Less than a year 1 - 3 years 4- 5 years After 5 years Finance lease obligations $ $ $
